MartiA, J.,

delivered the opinion of the court.
The plaintiff having brought a suit for separation of goods against her husband, the defendants, Hall & Runyon, his creditors, were cited to show cause why the sale of a lot of ground belonging to him, which they had seized, should not be stayed, and an injunction was accordingly issued. She obtained a judgment of separation, and recovered from her husband the sum of eleven hundred dollars, with interest, and the injunction was dissolved ; from this judgment she appealed.
These creditors prayed that the judgment may be amended so as to allow them damages and costs on the dissolution of the injunction, and fifty dollars counsel fees.
They urged that the judgment ought to be affirmed, because the proceeds of the sale enjoined, now in the hands of the sheriff, are three thousand two hundred and ten dollars, the amount of the plaintiff’s judgment, of one thousand one hundred dollars, and interest, which leaves a balance more than sufficient to satisfy the judgment obtained by these creditors.
In an aption for separation of property "between the wife and her husband, a receipt or acknowledgment of the latter, that he had received a certain sum belonging to the former, is insufficient to bind his creditors; as to them, the receipt of the money must be proved by other evidence.
Money advanced by the wife’s father to her husband,to make improvements on a piece of land he had given her, which he after-wards took back and gave a slave in lieu of it, cannot be recovered by her in a suit for separation of property against her husband. It belongs' to the community.
The plaintiff and appellant contends, that the District Court erred in disallowing part of her claims against her husband.
I. The sum of one thousand dollars was received by her husband, as appeared by an authentic document, and which her counsel contends is binding on the husband, and consequently on the appellees, his creditors, even those who became so after the date of that document. To this they have correctly answered, that an acknowledgment of the husband is insufficient to bind his creditors; that as to them, the receipt of the money must be proved otherwise. 7 Martin, N. S., 460., 8 Ibid., 462.
II. The second claim is for five hundred dollars paid by the plaintiff’s father to her husband, for the improvements made by the latter, on a tract of land, given by the former, to the plaintiff, which the father resumed, giving in lieu thereof, a slave. To this it has been correctly answered, that these improvements were made at the expense of the community, and the money paid for them belongs thereto.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be amended, and that the defendants, Hall & Runyon, recover from the plaintiff and appellant, damages on the dissolution of the injunction, at the rate of ten per cent, on the amount of their judgment against the husband, Lucket; and ffhat it be affirmed for the remainder, the plaintiff paying the costs of the appeal.